DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed with an RCE on 06/30/2021. Claim 1 is amended. Claims 1-10 are currently pending.
The objection to the drawings has been withdrawn due to applicant’s submission of replacement drawings.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/30/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 as being unpatentable over Van Wyk in view of Deutmeyer, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed.

	US 2006/0212060 A1 to Hacker discloses an arthroscopic shaver including an inner cutting window and an outer tube, but fails to disclose the outer tube including a fixed shaver blade having a cutting angle substantially constant along an entirety of the innermost edge, and it would not be obvious to one of ordinary skill to modify the device as claimed, since Hacker already discloses appropriate cutting angles of the device.
	Regarding base claim 1, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a surgical shaving instrument comprising: a main body; a hollow shaft extending from the main body; a tip portion extending from a distal end region of the shaft and defining a tip cavity therein, the tip portion having an aperture defined by an innermost edge of an outer surface of the tip portion such that an entirety of the aperture is defined by the innermost edge; a driveshaft which extends through the shaft from the main body to the distal end region of the shaft; and a cutter head attached to the driveshaft and located in the tip cavity of the tip portion, wherein: the cutter head extends at least partially out of the tip portion through the aperture; the innermost edge defines a fixed shaver blade; and the fixed shaver blade has a cutting angle which is substantially constant along an entirety of the innermost edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771